UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6799


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

NATHAN SOLOMON, a/k/a Bradley Allen Van Petten,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:03-cr-00602-TLW-1; 4:05-cv-00222-TLW)


Submitted:    February 13, 2009             Decided:   March 17, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathan Solomon, Appellant Pro Se.    Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathan Solomon seeks to appeal the district court’s

orders denying relief in part and granting relief in part on his

28 U.S.C.A § 2255 (West 2000 & Supp. 2008) motion.                        The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).             A

certificate      of        appealability       will     not    issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2006).        A    prisoner     satisfies      this

standard   by    demonstrating          that   reasonable     jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                        Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently        reviewed     the   record    and

conclude      that    Solomon     has    not    made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument     would   not    aid   the   decisional

process.

                                                                           DISMISSED



                                           2